Citation Nr: 1214552	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to an initial compensable evaluation for a skin condition, residuals of radiation, to include whether a separate compensable evaluation is assignable for skin cancer.  


REPRESENTATION

Appellant represented by:	Jonathan Gowdy, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to September 1952.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, inter alia, service connection for breathing problems.  

Also on appeal is a June 2009 RO rating decision that granted service connection for a skin condition, residuals of radiation, and assigned a noncompensable rating effective from November 17, 1993.  

In September 2009 and September 2011, the Board remanded the issue of service connection for a respiratory disorder to the RO for additional evidentiary development.  

In September 2009 and September 2011 the Board also remanded the issue of service connection for an eye disorder, claimed as blindness, to include as secondary to exposure to ionizing radiation.  Upon remand, the RO issued a rating decision in November 2011 granting service connection for pseudophakia, status post bilateral cataract surgery, and assigning a noncompensable disability rating effective from December 2011.  The Veteran has not filed a second notice of disagreement (NOD) disagreeing with either the disability rating or effective date assigned by the RO.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

In particular, regarding the claimed respiratory disorder, a May 2002 RO inquiry shows that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Here, the May 2002 RO inquiry shows that the Veteran had a disability onset date for purposes of SSA disability benefits in October 1982.  Shortly thereafter, in December 2002, the Veteran was awarded a VA nonservice-connected pension secondary to COPD.  This nearly contemporaneous award of disability benefits by VA and SSA indicates that the SSA records are potentially pertinent to the Veteran's claim of service connection for a respiratory disorder.  Accordingly, the SSA records must be obtained. See Golz, 590 F.3d at 1323.

Similarly, the record before the Board, such as a private treatment record from October 1999, indicates that the Veteran also applied for Black Lung benefits with the Department of Labor.  Presumably, this refers to the Black Lung Program with the Division of Coal Mine Workers' Compensation at the Office of Workers' Compensation, United States Department of Labor.  Because the records related to a claim for compensation benefits with the Black Lung Program are also potentially pertinent, they should also be obtained.  See id.

Regarding the issue of entitlement to an initial compensable evaluation for a skin condition, residuals of radiation, to include whether a separate compensable evaluation is assignable for skin cancer, the Board finds that remand is necessary for two reasons.  

First, the Veteran's attorney submitted a list in August 2008 of the Veteran's private medical treatment providers having additional records pertinent to the claims.  The attorney did not submit an Authorization and Consent to Release Information (Release) with the August 2008 correspondence necessary to allow VA to attempt to obtain the identified records.  Accordingly, upon remand, the AMC/RO should, after obtaining the necessary Releases, make as many attempts as are necessary to obtain the outstanding private treatment records.  

Second, remand is necessary to afford the Veteran a new VA examination.  The claims file shows that he last underwent a VA examination in October 2008 to evaluate the severity of his a skin condition, residuals of radiation.  At present, the Board finds that a VA examination is necessary for two reasons.  

Initially, a VA examination is necessary to determine if a separate compensable rating should be assigned for skin cancer, as the Veteran's attorney wrote in July 2011.  The Board notes that the RO's characterization of the service-connected disability as "residuals of radiation" contemplates skin cancer.  Moreover, a private (non-VA) biopsy from November 2010 shows a diagnosis of squamous cell carcinoma in situ.  However, the October 2008 VA examination does not address skin cancer, and the record is otherwise insufficient to address the issue.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).

Additionally, remand for a new VA examination is necessary to verify the current severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board notes in this regard that where an appellant's condition is subject to active and inactive stages, such as skin conditions generally, an examination should be conducted during an active stage of the disease, where reasonably practical.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Voerth v. West, 13 Vet. App. 117, 123-24  (1999).

As a final matter regarding the increased rating claim, the Board additionally notes that the schedular diagnostic criteria for evaluating scars were amended during the pendency of this appeal, effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Moreover, the Veteran has not requested review of his disability rating pursuant to the amended rating criteria.  Accordingly, the revisions do not, at present, apply in his case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records identified by the Veteran, if not already associated with the claims file.  

2.  The RO should obtain all of the Veteran's outstanding VA treatment records.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3.  The RO should also take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

4.  The RO should take appropriate steps to contact the U.S. Department of Labor Office of Workers' Compensation Programs (Division of Coal Mine Workers' Compensation) and attempt to obtain any records pertinent to the Veteran's award or denial of Black Lung compensation benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

5.  If, after making as many requests as are necessary to obtain the records described in paragraphs 1-4 above it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected skin condition, residuals of radiation.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions regarding the various manifestations of his condition, and the severity of each, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected skin condition.  In doing so, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin cancer is related to his presumed exposure to radiation during service.  

The examiner is asked to identify all body areas affected and estimate the percentage of the Veteran's body affected, including during flare-ups.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  Thereafter, undertake any additional development required by the record, to include arranging for a new VA examination to address the claimed respiratory disorder, if indicated.  Then, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

